DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHODS AND TERMINAL DEVICE FOR ACTIVATING A SEMI-PERSISTENTLY CONFIGURED RESOURCE.
The use of the term WiMAX, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized entirely wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2018/0183551 A1 to Chou et al. (“Chou”) [provided by Applicant].

As to claim 1, Chou discloses a method for resource indication (fig. 13A), comprising: receiving, by a terminal device, a first instruction, wherein the first instruction is used for activating a semi-persistently configured resource of a first bandwidth part (BWP) in a non-activated state (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8; In some implementations, the information in DCI #3 and DCI #4 may be merged in one DCI, such that UE 1302 can access SPS resources directly after the BWP switching, 0158, 0161-0165). 

As to claim 2, Chou further discloses the method of claim 1, further comprising: activating, by the terminal device, the semi-persistently configured resource of the first BWP according to the first instruction (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8; In some implementations, the information in DCI #3 and DCI #4 may be merged in one DCI, such that UE 1302 can access SPS resources directly after the BWP switching, 0158, 0161-0165). 

As to claim 3, Chou further discloses the method of claim 1, further comprising: in response to the terminal device switching from a second BWP in an activated state to the first BWP: transmitting, by the terminal device, data on the first BWP by adopting the semi-persistently configured resource (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, UE 1302, upon receiving the RAN profile indexing message, stores the BWP configurations (e.g., PHY compositions) and the corresponding BWP indices for subsequent transmission/reception operations; Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8, 0158, although FIGS. 13A and 13B apply to DL SPS resource reception on the UE side, similar approach may be applicable to UL and sidelink SPS resource transmission, 0161-0165). 

As to claim 4, Chou further discloses the method of claim 3, wherein a starting position of a cycle of the semi-persistently configured resource is determined by a time point at which the first BWP is activated by the terminal device (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; In action 1360, UE 1302 receives resource blocks (e.g., RB_X, RB_Y, and etc.) and decodes the resource blocks using BWP index #8 corresponding to PHY composition of BWP configuration #8 configured by cell 1304. As shown in FIG. 13B, RB_X and RB_Y and the subsequent continuous DL packet transmissions before the reception of DIC #5 are transmitted periodically according to the periodicity of SPS configuration in BWP #8., 0158, 0161-0165). 

Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; In action 1360, UE 1302 receives resource blocks (e.g., RB_X, RB_Y, and etc.) and decodes the resource blocks using BWP index #8 corresponding to PHY composition of BWP configuration #8 configured by cell 1304. As shown in FIG. 13B, RB_X and RB_Y and the subsequent continuous DL packet transmissions before the reception of DIC #5 are transmitted periodically according to the periodicity of SPS configuration in BWP #8., 0158, 0161-0165); a time point at which a random access process that causes BWP switching is initiated; or a time point at which a pre-configured timer reaches a preset duration. 

As to claim 6, Chou further discloses the method of claim 5, wherein the first instruction and the BWP switching instruction are the same  (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8; In some implementations, the information in DCI #3 and DCI #4 may be merged in one DCI, such that UE 1302 can access SPS resources directly after the BWP switching, 0158, 0161-0165). 

As to claim 7, Chou further discloses the method of claim 1, wherein the first instruction at least comprises any of downlink control information (DCI), a radio resource control (RRC) signaling, and a media access control control element (MAC CE) (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8, 0158, 0161-0165). 

As to claim 8, Chou further discloses the method of claim 7, wherein the DCI or the RRC signaling comprises: an indication field containing an index of one non-activated BWP (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, cell 1304 transmits a DCI message (DCI #3) to UE 1302, where the DCI message with an BWP index (e.g., BWP index #8) that corresponds to another one of the plurality of sets of PHY compositions for a specific BWP configuration (e.g., BWP #8). Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3., 0158, 0161-0165) or a group of non-activated BWPs; or  resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8., 0158, 0161-0165) or a group of non-activated BWPs. 
As to claim 10, Chou further discloses the method of claim 1, wherein the semi-persistently configured resource comprises at least one of: an uplink semi-persistently configured resource of Type2 (para. 0144, For Type 2-UL SPS transmission, a UE needs to use a DCI to activate/de-activate a SPS resource, since the RAN may provide the resource location and size only through the DCI.), a downlink semi-persistently configured resource (para. 0156, In action 1360, UE 1302 receives resource blocks (e.g., RB_X, RB_Y, and etc.) and decodes the resource blocks using BWP index #8 corresponding to PHY composition of BWP configuration #8 configured by cell 1304. As shown in FIG. 13B, RB_X and RB_Y and the subsequent continuous DL packet transmissions before the reception of DIC #5 are transmitted periodically according to the periodicity of SPS configuration in BWP #8.), a semi-persistently configured channel state information reference signal (CSI-RS) resource, a semi-persistently configured channel state information (CSI) resource, or a semi-persistently configured sounding reference signal (SRS) resource. 

As to claim 11, Chou discloses a method for resource indication (fig. 13A), comprising: transmitting, by a network device, a first instruction, wherein the first Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8; In some implementations, the information in DCI #3 and DCI #4 may be merged in one DCI, such that UE 1302 can access SPS resources directly after the BWP switching, 0158, 0161-0165). 

As to claim 12, Chou further discloses the method of claim 11, further comprising: in response to the terminal device switching from a second BWP in an activated state to the first BWP: transmitting, by the network device, data on the first BWP by adopting the semi-persistently configured resource (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, UE 1302, upon receiving the RAN profile indexing message, stores the BWP configurations (e.g., PHY compositions) and the corresponding BWP indices for subsequent transmission/reception operations; Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UL and sidelink SPS resource transmission, 0161-0165). 

As to claim 13, Chou further discloses the method of claim 11, wherein the first instruction at least comprises any of downlink control information (DCI), a radio resource control (RRC) signaling, and a media access control control element (MAC CE) (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8, 0158, 0161-0165). 

As to claim 14, Chou discloses a terminal device (fig. 13A, UE) comprising: a transceiver (para. 0038, hardware performing any network function or algorithm; para. 0149, UE…subsequent transmission/reception operations); at least one processor (para. 0038, microprocessor); and a memory storing computer programs which, when executed by the at least one processor (para. 0038-0039, memory storing computer-readable instructions, microprocessors programmed with corresponding executable Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8; In some implementations, the information in DCI #3 and DCI #4 may be merged in one DCI, such that UE 1302 can access SPS resources directly after the BWP switching, 0158, 0161-0165). 

As to claim 15, Chou further discloses the terminal device of claim 14, wherein the computer programs, when executed by the at least one processor, cause the at least one processor to: activate the semi-persistently configured resource of the first BWP according to the first instruction (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8; In some implementations, the information in DCI #3 and DCI #4 may be merged in one DCI, such that UE 1302 can access SPS resources directly after the BWP switching, 0158, 0161-0165). 

As to claim 16, Chou further discloses the erminal device of claim 14, wherein the computer programs, when executed by the at least one processor, further cause the transceiver to: transmit data on the first BWP by adopting the semi-persistently configured resource, in response to the terminal device switching from a second BWP in an activated state to the first BWP  (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, UE 1302, upon receiving the RAN profile indexing message, stores the BWP configurations (e.g., PHY compositions) and the corresponding BWP indices for subsequent transmission/reception operations; Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8, 0158, although FIGS. 13A and 13B apply to DL SPS resource reception on the UE side, similar approach may be applicable to UL and sidelink SPS resource transmission, 0161-0165). 

Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; In action 1360, UE 1302 receives resource blocks (e.g., RB_X, RB_Y, and etc.) and decodes the resource blocks using BWP index #8 corresponding to PHY composition of BWP configuration #8 configured by cell 1304. As shown in FIG. 13B, RB_X and RB_Y and the subsequent continuous DL packet transmissions before the reception of DIC #5 are transmitted periodically according to the periodicity of SPS configuration in BWP #8., 0158, 0161-0165). 

As to claim 18, Chou further discloses the terminal device of claim 17, wherein the time point at which the first BWP is activated by the terminal device comprises: a time point at which a BWP switching instruction is received by the terminal device  (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; In action 1360, UE 1302 receives resource blocks (e.g., RB_X, RB_Y, and etc.) and decodes the resource blocks using BWP index #8 corresponding to PHY composition of BWP configuration #8 configured by cell 1304. As shown in FIG. 13B, RB_X and RB_Y and the subsequent continuous DL packet transmissions before  periodically according to the periodicity of SPS configuration in BWP #8., 0158, 0161-0165); a time point at which a random access process that causes BWP switching is initiated; or a time point at which a pre-configured timer reaches a preset duration. 

As to claim 19, Chou further discloses the terminal device of claim 18, wherein the first instruction and the BWP switching instruction are the same (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, Upon decoding DCI #3, UE 1302 switches from BWP #6 to BWP #8, as BWP index #8 (hence BWP index #8) was indicated in DCI #3; cell 1304 transmits a DCI message (DCI #4) to UE 1302, where the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8; In some implementations, the information in DCI #3 and DCI #4 may be merged in one DCI, such that UE 1302 can access SPS resources directly after the BWP switching, 0158, 0161-0165). 

As to claim 20, Chou further discloses the terminal device of claim 14, wherein the first instruction at least comprises any of downlink control information (DCI), a radio resource control (RRC) signaling, and a media access control control element (MAC CE) (fig. 13A, 14A, 14B, para. 0127, an inactive BWP may be activated, when the UE receives the corresponding BIF in a DCI, paras. 0149-0157, cell 1304 transmits a DCI the DCI message includes the location of resource blocks (e.g., SPS resource #8) and other configurations (e.g., modulation and coding scheme, and etc.) of the SPS resources needed to activate the SPS packet reception in BWP #8, 0158, 0161-0165).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0183551 A1 to Chou et al. (“Chou”) [provided by Applicant] in view of U.S. Publication No. 2019/0215871 A1 to Aiba et al. (“Aiba”) [Note: Examiner cites from U.S. Provisional 62/616,233 of Aiba].

As to claim 9, Chou further discloses the method of claim 7, wherein a physical downlink control channel (PDCCH) carrying the DCI is scrambled with a first radio network temporary identifier (RNTI) (para. 0130, DCI in PDCCH, DCI scrambled by RNTI).
Chou does not expressly disclose wherein the first RNTI is different from a cell radio network temporary identifier (C-RNTI) and a configured scheduling radio network temporary identifier (CS-RNTI). 
Aiba discloses a Type0-PDCCH common search space may be defined for the DCI format(s) with CRC scrambled by the SI-RNTI. A Type3-PDCCH common search space may be defined for the DCI format(s) with CRC scrambled by the C-RNTI and/or the CS-RNTI (para. 0089), i.e. SI-RNTI is a different type of RNTI than C-RNTI and CS-RNTI.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the DCI scrambling of Aiba into the invention of Chou. The suggestion/motivation would have been to improve system flexibility and efficiency (Aiba, para. 0004).  Including the DCI scrambling of Aiba into .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Publication No. 2021/0099902 A1 discloses the DL DCI (a DCI format for PDSCH scheduling such as a DCI format 1_0 or 1_1) transmitted in a DL BWP #1 is used for scheduling of an MAC CE in the DL BWP #2, and the MAC CE may activate SP-CSI reporting on the PUCCH in the UL BWP #2 (para. 0153), semi-persistent CSI reporting (SP-CSI) (para. 0054).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691.  The examiner can normally be reached on M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463